Title: Monroe T. Allen to James Madison, 3 May 1833
From: Allen, Monroe T.
To: Madison, James


                        
                            
                                Respected sir 
                            
                            
                                
                                    Newbern N. C.
                                
                                May 3rd l833.
                            
                        
                        The presiding officer of an university most probably being the proper person for one to address on business
                            pertaining to it, and understanding that your honor fills the place of rector of the University of Virginia, I have come
                            to the conclusion of very respectfully requesting of you a copy of the catalogue of the studies pursued both before and
                            after entering the university: the fact being so well known that the university over which you have the distinguished
                            honor to preside, is one of the most flourishing, and bears as good a literary and otherwise commendable a character, as
                            any institution of the kind in this country, I have thought proper to solicit this favour from you sir, which I am sure you
                            will have the goodness to grant. With sentiments of the highest respect and esteem for your worthy character, I have the
                            honor to remain, your most obedient, humble Servt
                        
                            
                                Monroe T. Allen.
                            
                        
                    